EXHIBIT 2.1 PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS AMONG FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER OF SUN SECURITY BANK, ELLINGTON, MISSOURI FEDERAL DEPOSIT INSURANCE CORPORATION and GREAT SOUTHERN BANK DATED AS OF OCTOBER 7, 2011 Module 1 Whole Bank w/Optional Shared Loss Agreements Version 3.2 PURCHASE AND ASSUMPTION AGREEMENT July 15, 2011 Sun Security Bank Ellington, Missouri PURCHASE AND ASSUMPTION AGREEMENT TABLE OF CONTENTS ARTICLE I.GENERAL 1 Transfer of Records 29 Transfer of Assigned Records 29 Purpose 1 Preservation of Records 29 Shared-Loss Agreements 1 Access to Records; Copies 30 Defined Terms 2 Right of Receiver or Corporation to Audit 30 ARTICLE II.ASSUMPTION OF LIABILITIES 9 ARTICLE VII.BID; INITIAL PAYMENT 30 Liabilities Assumed by Assuming Institution 9 ARTICLE VIII.ADJUSTMENTS 31 Interest on Deposit Liabilities 11 Unclaimed Deposits 11 Pro Forma Statement 31 Employee Plans 12 Correction of Errors and Omissions; Other Liabilities 31 ARTICLE III.PURCHASE OF ASSETS 12 Payments 31 Interest 32 Assets Purchased by the Assuming Institution 12 Subsequent Adjustments 32 Asset Purchase Price 12 Manner of Conveyance; Limited Warranty; Nonrecourse; Etc. 13 ARTICLE IX.CONTINUING COOPERATION 32 Puts of Assets to the Receiver 14 General Matters 32 Assets Not Purchased by Assuming Institution 16 Additional Title Documents 32 Retention or Repurchase of Assets Essential to Receiver 17 Claims and Suits Payment of Deposits 32 33 Receiver’s Offer to Sell Withheld Loans 18 Withheld Payments 33 ARTICLE IV.ASSUMPTION OF CERTAIN DUTIES AND OBLIGATIONS 18 Proceedings with Respect to Certain Assets and Liabilities Information 33 34 Tax Ruling 34 Continuation of Banking Business 18 Credit Card Business 19 ARTICLE X.CONDITION PRECEDENT 34 Safe Deposit Business 19 Safekeeping Business 19 ARTICLE XI.REPRESENTATIONS AND WARRANTIES OF THE ASSUMING INSTITUTION 34 Trust Business 19 Bank Premises 20 Corporate Existence and Authority 34 Agreement with Respect to Leased Data Management Equipment 24 Third Party Consent 35 Certain Existing Agreements 25 Execution and Enforceability 35 Informational Tax Reporting 25 Compliance with Law 35 Insurance 26 Insured or Guaranteed Loans 35 Office Space for Receiver and Corporation; Certain Payments 26 Representations Remain True No Reliance; Independent Advice 35 36 Continuation of Group Health Plan Coverage for Former Employees of the Failed Bank 27 ARTICLE XIIINDEMNIFICATION 36 Interim Asset Servicing 28 [RESERVED] Indemnification of Indemnitees 36 Loss Sharing 28 Conditions Precedent to Indemnification 39 No Additional Warranty 39 ARTICLE V.DUTIES WITH RESPECT TO Indemnification of Receiver and Corporation 39 DEPOSITORS OF THE FAILED BANK 28 Obligations Supplemental 40 Criminal Claims 40 Payment of Checks, Drafts, Orders and Deposits 28 Limited Guaranty of the Corporation 40 Certain Agreements Related to Deposits 28 Subrogation 41 Notice to Depositors 28 ARTICLE XIII.MISCELLANEOUS 41 ARTICLE VI.RECORDS 29 Expenses 41 Module 1 Whole Bank w/Optional Shared Loss Agreements Version 3.2 PURCHASE AND ASSUMPTION AGREEMENT July 15, 2011 i Sun Security Bank Ellington, Missouri Waiver of Jury Trial 41 Successors 43 Consent; Determination or Discretion 41 Modification 43 Rights Cumulative 41 Manner of Payment 43 References 41 Waiver 43 Notice 42 Severability 43 Entire Agreement 42 Term of Agreement 43 Counterparts 42 Survival of Covenants, Etc. 44 Governing Law 43 SCHEDULES Page Excluded Deposit Liability Accounts Schedule 2.1(a) 46 Purchase Price of Assets or any other assets Schedule 3.2 47 Excluded Securities Schedule 3.5(1) 49 Data Retention Catalog Schedule 6.3 50 Accounts Excluded from Calculation of Deposit Franchise Bid Premium Schedule 7 52 EXHIBITS Page Final Legal Notice Exhibit 2.3A 53 Affidavit of Mailing Exhibit 2.3B 55 Valuation of Certain Qualified Financial Contracts Exhibit 3.2(c) 56 Interim Asset Servicing Arrangement Exhibit 4.13 58 Single Family Shared-Loss Agreement Exhibit 4.15A 62 Commercial Shared-Loss Agreement Exhibit 4.15B 79 Module 1 Whole Bank w/Optional Shared Loss Agreements Version 3.2 PURCHASE AND ASSUMPTION AGREEMENT July 15, 2011 ii Sun Security Bank Ellington, Missouri PURCHASE AND ASSUMPTION AGREEMENT WHOLE BANK ALL DEPOSITS THIS AGREEMENT, made and entered into as of the 7th day of October, 2011, by and among the FEDERAL DEPOSIT INSURANCE CORPORATION, RECEIVER of SUN SECURITY BANK, ELLINGTON, MISSOURI (the “Receiver”), GREAT SOUTHERN BANK, organized under the laws of the State of Missouri, and having its principal place of business in REEDS SPRING, MISSOURI (the “Assuming Institution”), and the FEDERAL DEPOSIT INSURANCE CORPORATION, organized under the laws of the United States of America and having its principal office in Washington, D.C., acting in its corporate capacity (the “Corporation”). RECITALS A.On the Bank Closing Date, the Chartering Authority closed Sun Security Bank (the “Failed Bank”) pursuant to applicable law and the Corporation was appointed Receiver thereof B.The Assuming Institution desires to purchase certain assets and assume certain deposits and other liabilities of the Failed Bank on the terms and conditions set forth in this Agreement. C.Pursuant to 12 U.S.C. § 1823(c)(2)(A), the Corporation may provide assistance to the Assuming Institution to facilitate the transactions contemplated by this Agreement, which assistance may include indemnification pursuant to Article XII. D.The Board of Directors of the Corporation (the “Board”) has determined to provide assistance to the Assuming Institution on the terms and subject to the conditions set forth in this Agreement. E.The Board has determined pursuant to 12 U.S.C. § 1823(c)(4)(A) that such assistance is necessary to meet the obligation of the Corporation to provide insurance coverage for the insured deposits in the Failed Bank and is the least costly to the deposit insurance fund of all possible methods for meeting such obligation. NOW, THEREFORE, in consideration of the mutual promises herein set forth and other valuable consideration, the parties hereto agree as follows: AGREEMENT ARTICLE I. GENERAL. 1.1.Purpose. The purpose of this Agreement is to set forth requirements regarding, among other things, the terms and conditions on which the Assuming Institution purchases certain assets and assumes certain liabilities of the Failed Bank. 1.2.Shared-Loss Agreements. If the Receiver and the Assuming Institution desire to share losses and recoveries on certain acquired assets, a Shared-Loss Agreement or Shared-Loss Agreements are attached hereto as Exhibit 4.15A and/or Exhibit 4.15B, as applicable, and will Module 1 Whole Bank w/Optional Shared Loss Agreements Version 3.2 PURCHASE AND ASSUMPTION AGREEMENT July 15, 2011 1 Sun Security Bank Ellington, Missouri govern the terms of any such shared-loss arrangement. To the extent that any inconsistencies may arise between the terms of this Agreement and a Shared-Loss Agreement with respect to the subject matter of a Shared-Loss Agreement, the terms of the applicable Shared-Loss Agreement shall control. 1.3.Defined Terms. Capitalized terms used in this Agreement shall have the meanings set forth or referenced in this Section 1.3. As used herein, words imparting the singular include the plural and vice versa. “Acquired Subsidiary” or “Acquired Subsidiaries” means one or more, as applicable, Subsidiaries of the Failed Bank acquired pursuant to Section 3.1. “Affiliate” of any Person means any director, officer, or employee of that Person and any other Person (i) who is directly or indirectly controlling, or controlled by, or under direct or indirect common control with, such Person, or (ii) who is an affiliate of such Person as the term “affiliate” is defined in § 2(k) of the Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841. “Agreement” means this Purchase and Assumption Agreement by and among the Assuming Institution, the Corporation and the Receiver, as amended or otherwise modified from time to time. “Assets” means all assets of the Failed Bank purchased pursuant to Section 3.1. Assets owned by Subsidiaries of the Failed Bank are not “Assets” within the meaning of this definition by virtue of being owned by such Subsidiaries. “Assumed Deposits” means Deposits. “Assuming Institution” has the meaning set forth in the introduction to this Agreement. “Bank Closing Date” means the close of business of the Failed Bank on the date on which the Chartering Authority closed such institution. “Bank Premises” means the banking buildings, drive-in banking facilities, teller facilities (staffed or automated), storage and service facilities, structures connecting remote facilities to banking houses, land on which the foregoing are located and unimproved land, together with any adjacent parking, that are owned or leased by the Failed Bank and that have formerly been utilized, are currently utilized, or are intended to be utilized in the future by the Failed Bank as shown on the Failed Bank Records as of the Bank Closing Date. “Bid Amount” has the meaning set forth in Article VII. “Bid Valuation Date” means July 20, 2011. “Board” has the meaning set forth in Recital D. “Book Value” means, with respect to any Asset and any Liability Assumed, the dollar amount thereof stated on the Failed Bank Records. The Book Value of any item shall be determined as of the Bank Closing Date after adjustments made by the Receiver for differences in accounts, suspense items, unposted debits and credits and other similar adjustments or corrections and for setoffs, whether voluntary or involuntary. The Book Value of an Acquired Subsidiary shall be determined from the investment in subsidiary and related accounts on the Module 1 Whole Bank w/Optional Shared Loss Agreements Version 3.2 PURCHASE AND ASSUMPTION AGREEMENT July 15, 2011 2 Sun Security Bank Ellington, Missouri “bank only” (unconsolidated) balance sheet of the Failed Bank based on the equity method of accounting. Without limiting the generality of the foregoing, (i) the Book Value of a Liability Assumed shall include all accrued and unpaid interest thereon as of the Bank Closing Date, and (ii) the Book Value of a Loan shall reflect adjustments for earned interest, or unearned interest (as it relates to the “rule of 78s” or add-on-interest loans, as applicable), if any, as of the Bank Closing Date, adjustments for the portion of earned or unearned loan-related credit life and/or disability insurance premiums, if any, attributable to the Failed Bank as of the Bank Closing
